      Case 1:17-cv-00365-DAE-AWA Document 255 Filed 01/22/19 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

UMG RECORDINGS, INC., et al.,                    )
                                                 )
               Plaintiffs,                       )
                                                 )
vs.                                              )
                                                       No. 1:17-cv-00365-DAE-AWA
                                                 )
GRANDE COMMUNICATIONS                            )
NETWORKS LLC,                                    )
                                                 )
               Defendant.
                                                 )

          DEFENDANT GRANDE COMMUNICATIONS NETWORKS LLC’S
         UNOPPOSED MOTION FOR EXTENSION OF TIME TO FILE REPLY
         BRIEF IN SUPPORT OF MOTION FOR EVIDENTIARY SANCTIONS
              BASED ON SPOLIATION OF RIGHTSCORP EVIDENCE

`      Defendant Grande Communications Networks LLC (“Grande”) hereby moves for a

seven-day extension of time to file a reply brief in support of its motion for evidentiary sanctions

based on the spoliation of Rightscorp evidence (ECF No. 247).

       On January 17, 2019, Plaintiffs filed their opposition to Grande’s motion for evidentiary

sanctions (ECF No. 253). Grande’s reply brief is currently due on January 24, 2019. Grande

requests a 7-day extension, through and until January 31, 2019. Plaintiffs do not oppose this

extension.

       Grande believes that the interests of justice will be served by extending the reply date in

order to provide Grande with sufficient time to prepare this brief, particularly in view of the new

evidence offered by Plaintiffs in response to Grande’s motion. The requested extension is also

intended to accommodate certain scheduling constraints faced by Grande’s counsel, including

Grande’s January 23 deadline for its response to Plaintiffs’ objections to the Report and

Recommendations regarding liability and damages (ECF No. 250) and a previously-scheduled
     Case 1:17-cv-00365-DAE-AWA Document 255 Filed 01/22/19 Page 2 of 3



deposition in another matter on January 25.

       For the foregoing reasons, Grande respectfully requests that the Court grant this

Unopposed Motion and extend Grande’s deadline for filing a reply brief in support of its motion

for sanctions (ECF No. 247) by seven calendar days, through and until January 31, 2019.



Dated: January 22, 2019


                                                    By: /s/ Zachary C. Howenstine
                                                        Richard L. Brophy
                                                        Zachary C. Howenstine
                                                        Margaret R. Szewczyk
                                                        Armstrong Teasdale LLP
                                                        7700 Forsyth Blvd., Suite 1800
                                                        St. Louis, Missouri 63105
                                                        Telephone: 314.621.5070
                                                        Fax: 314.621.5065
                                                        rbrophy@armstrongteasdale.com
                                                        zhowenstine@armstrongteasdale.com
                                                        mszewczyk@armstrongteasdale.com

                                                        J. Stephen Ravel
                                                        Texas State Bar No. 16584975
                                                        J.R. Johnson
                                                        Texas State Bar No. 24070000
                                                        Diana L. Nichols
                                                        Texas State Bar No. 00784682
                                                        KELLY HART & HALLMAN LLP
                                                        303 Colorado, Suite 2000
                                                        Austin, Texas 78701
                                                        Telephone: 512.495.6429
                                                        Fax: 512.495.6401
                                                        Email: steve.ravel@kellyhart.com
                                                                jr.johnson@kellyhart.com
                                                                diana.nichols@kellyhart.com

                                                        Attorneys for Defendant GRANDE
                                                        COMMUNICATIONS NETWORKS LLC




                                                1
     Case 1:17-cv-00365-DAE-AWA Document 255 Filed 01/22/19 Page 3 of 3



                             CERTIFICATE OF CONFERENCE

       Pursuant to Local Rule CV-7(i), this certifies counsel conferred and Plaintiffs’ counsel

agreed to the relief sought. Accordingly, this motion and the relief requested herein are

unopposed.


                                                     /s/ Zachary C. Howenstine
                                                     Zachary C. Howenstine




                                                2
